Steüer, J.,
dissents and votes to affirm in the following memorandum: I dissent and vote to affirm. In the first place, in the long and detailed affidavit submitted by petitioner, nowhere does he even suggest that he was not guilty of the crimes with which he was charged and to which he pleaded guilty. Nor is there any claim that the sentence meted out to him was not appropriate for what he did. His sole contention is that he was promised a sentence of 5 to 10 years and he actually received a sentence of 15 to 25 years. Furthermore there is no claim that he was induced to plead guilty because of the offer of the lighter sentence. The latter, as he alleges, was offered to him as a consideration for assisting the District Attorney and in the prosecution of another defendant. He was advised, and he docs not dispute, that his own ease was desperate. He had no defense, he had a record of prior crimes, and, whether he went to trial or pleaded guilty, he had little to expect in the way of leniency. So for these reasons he agreed to co-operate in the jorosecution of the other defendant. Assuming his claims to be entirely true, coram nobis is no remedy. There is no error in his plea or his sentence. He was not improperly induced to plead guilty. He was not induced at all. At most, he alleges the failure to carry out an unauthorized bargain. It is submitted that coram nobis is not a vehicle for the specific performance of a contract, legal or illegal. In addition, despite the concession of the District Attorney made on the argument and referred to in the memorandum opinion, petitioner does not establish a ease for a hearing. During all the time that the alleged negotiations were going on, he was represented by counsel and his attorney was one of the most experienced and capable practitioners in the field of criminal law. It is just inconceivable that in these negotiations which embraced, according to defendant, his mother and his girl friend, and debate with them as to what he should do, he did not consult his counsel. Nor does he deny that he spoke to him. The affidavit ignores that glaring situation. Had he consulted his counsel, it is equally plain that he must have been advised that the Assistant District Attorney has no authority to make a promise in regard to sentence and, if he does, his promise is not binding on the court. At the time of sentence, he was still represented by the same able counsel, but there was no protest from either of them. In the absence of an explanation of this extraordinary conduct, no ease is made out for an improper or unjustified sentence and no showing made that a hearing would or could result in vacating the judgment of conviction. The memorandum makes the tentative suggestion *941that the doctrine of laches might well be applied in coram nobis proceedings. The suggestion is born of extensive experience with applications of this kind and points to the crying need to introduce some rules in these cases. The result of an effort to do justice without any regulatory guide can only develop into a situation of chaos which mocks all criminal law enforcement. But 1 cannot accept the statement that no facts are presented here on which laehecould be found. If a trial of the indictment results, how is it to be expected that the witnesses will recall the details after a lapse of nine years, assuming — which is improbable — that they will be available to testify. Nor does defendant offer any explanation for the delay. All the evidence that defendant indicates he will produce was available to him at all times. And if he had any cause for complaint, he certainly was aware of it. If these facts do not warrant a finding of laches, it is hard to imagine what facts would. As to whether laches is available to defeat a hearing, I share both the doubt and the hope inherent in the memorandum opinion.